Exhibit 10.54

EQUINIX, INC. 2000 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

FOR CEO & CFO

You have been granted the number of restricted stock units (“Restricted Stock
Units”) indicated below by Equinix, Inc. (the “Company”) on the following terms:

Name:

Employee Id #:

Restricted Stock Unit Award Details:

Date of Grant:

Award Number:

Minimum Restricted Stock Units (0%):

Target Restricted Stock Units (100%):

Max Restricted Stock Units (200%):

Performance Period:                                              January 1, 2014
through December 31, 2015

Each Restricted Stock Unit represents the right to receive one share of the
Common Stock of the Company, and any Dividend Equivalents thereon prior to
settlement, subject to the terms and conditions contained in this Notice of
Restricted Stock Unit Award for Executives and the Restricted Stock Unit
Agreement (together, the “Agreement”). Capitalized terms not otherwise defined
in this Agreement shall have the meaning set forth in the 2000 Equity Incentive
Plan (the “Plan”).

Vesting Schedule:

Vesting is dependent upon continuous active service as an employee, consultant
or director of the Company or a subsidiary of the Company (“Service”) throughout
the vesting period.

The Restricted Stock Units, and any Dividend Equivalents thereon, shall vest in
a number of shares determined based on the total shareholder return (“TSR”) of
the Company’s Common Stock (“EQIX”) against the IWB Russell 1000 Index Fund (the
“Index”), calculated using the 30-day trading averages for both EQIX and the
Index prior to the start (January 1, 2014) and end (December 31, 2015) of the
Performance Period, and including the reinvestment of regular dividends paid by
the Company and by the Index after January 1, 2015; provided both the Company
and the Index are paying regular dividends. EQIX performance above and below
that of the Index results in the scaling set forth on Exhibit A hereto. The
number of Restricted Stock Units, and any Dividend Equivalents thereon, vesting
under the award may range from 0% to 200% of the Target Restricted Stock Units
as further illustrated on the attached Exhibit A.

Vesting shall occur on the first Trading Day that coincides with or follows the
date upon which the Board, or a committee thereof, certifies the TSR over the
Performance Period. Any Restricted Stock Units, and Dividend Equivalents
thereon, that fail to vest based on the Company’s TSR achievement shall be
forfeited to the Company.

In the event of a Change in Control before the end of the 2015 fiscal year, the
Performance Period shall be deemed terminated as of the effective date of the
Change in Control (the “Shortened Performance Period”), such that TSR shall be
calculated against the Index using the 30-day trading averages for both EQIX and
the Index at the start and end of the Shortened Performance Period, including
reinvested dividends to the extent the Shortened Performance Period extends
beyond January 1, 2015 (provided both the Company and the Index are paying
regular dividends), to determine the number of the Restricted Stock Units, and
any Dividend Equivalents thereon, that are deemed earned in an amount ranging
from 0% to 200% as further illustrated on the attached Exhibit A, but that will
remain unvested until December 31, 2015, except as otherwise provided in the
Plan and the Agreement. The remaining unearned Restricted Stock Units, and
Dividend Equivalents thereon, shall be forfeited to the Company upon such Change
in Control (and such forfeited Restricted Stock Units, and any Dividend
Equivalents thereon, will not accelerate in the event this Award is not assumed
or substituted with a new award).



--------------------------------------------------------------------------------

By your signature and the signature of the Company’s representative below, you
and the Company agree that the Restricted Stock Units, and any Dividend
Equivalents thereon, are granted under and governed by the terms and conditions
of the Plan and the Agreement that is attached to and made a part of this
document.

You further agree that the Company may deliver by email all documents relating
to the Plan or this Award (including, without limitation, prospectuses required
by the U.S. Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email.

By your signature below, you agree to cover all Tax-Related Items as defined in
the Agreement.

 

RECIPIENT:     EQUINIX, INC. Signature:         By:   /s/ Stephen M. Smith
Print Name:         Title:   CEO & President Date:          



--------------------------------------------------------------------------------

EQUINIX, INC. 2000 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

Payment for Shares    No payment is required for the Restricted Stock Units, and
any Dividend Equivalents thereon, you receive. Vesting    The Restricted Stock
Units, and any Dividend Equivalents thereon, that you are receiving will vest in
accordance with the Vesting Schedule stated in the Notice of Restricted Stock
Unit Award for Executives.    No additional Restricted Stock Units, or any
Dividend Equivalents thereon, vest after your Service has terminated for any
reason. It is intended that vesting in the Restricted Stock Units, and any
Dividend Equivalents thereon, is commensurate with a full-time work schedule.
For possible adjustments that may be made by the Company, see the provision
below entitled “Leaves of Absence and Part-Time Work.” Dividend Equivalents   
You will be credited with Dividend Equivalents equal to the dividends you would
have received if you had been the record owner of the Common Stock underlying
the Restricted Stock Units on each dividend record date on or after the Date of
Grant and through the date you receive a settlement pursuant to the provision
below entitled “Settlement of Units” (the “Dividend Equivalent”). Dividend
Equivalents shall be subject to the same terms and conditions as the Restricted
Stock Units originally awarded pursuant to this Agreement, and they shall vest
(or, if applicable, be forfeited) as if they had been granted at the same time
as the original Restricted Stock Unit award. If a dividend on the Common Stock
is payable wholly or partially in Common Stock, the Dividend Equivalent
representing that portion shall be in the form of additional Restricted Stock
Units, credited on a one-for-one basis. If a dividend on our Common Stock is
payable wholly or partially in cash, the Dividend Equivalent representing that
portion shall be in the form of cash, which will be paid to you, without
interest, as described below in the provision “Settlement of Units;” provided,
however, that the Committee may, in its discretion, provide that the cash
portion of any extraordinary distribution on the Common Stock shall be in the
form of additional Restricted Stock Units. If a dividend on our Common Stock is
payable wholly or partially in other than cash or Common Stock, the Committee
may, in its discretion, provide for such Dividend Equivalents with respect to
that portion as it deems appropriate under the circumstances. Settlement of
Units    Each Restricted Stock Unit, and any Dividend Equivalents thereon, will
be settled on the first Trading Day that occurs on or after the day when the
Restricted Stock Unit vests. However, each Restricted Stock Unit, and any
Dividend Equivalents thereon, must be settled not later than the March 15 of the
calendar year after the calendar year in which the Restricted Stock Unit vests.



--------------------------------------------------------------------------------

   At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested Restricted Stock Unit (no fractional shares will be
issued) and an amount of cash, without additional earnings and rounded to the
nearest whole cent, equal to the cash portion of the accumulated Dividend
Equivalents applicable to the vested Restricted Stock Units, less any
Tax-Related Items withholding. Any cash may be distributed to you directly or
may be used to offset the amount of any Tax-Related Items pursuant to the
vesting/settlement of the Restricted Stock Units and any Dividend Equivalents
thereon. Trading Day   

“Trading Day” means a day that satisfies each of the following requirements:

 

•    The Nasdaq Global Market is open for trading on that day;

 

•    You are permitted to sell shares of Common Stock on that day without
incurring liability under Section 16(b) of the Securities Exchange Act;

 

•    Either (a) you are not in possession of material non-public information
that would make it illegal for you to sell shares of the Company’s Common Stock
on that day under Rule 10b-5 of the U.S. Securities and Exchange Commission or
(b) you have a trading plan that complies with the requirements of Rule
10b5-1(c)(1) of the Securities Exchange Act that covers the shares underlying
the vesting Restricted Stock Units;

 

•    Under the Company’s Insider Trading Policy, you are permitted to sell
shares of Common Stock on that day, and

 

•    You are not prohibited from selling shares of Common Stock on that day by a
written agreement between you and the Company or a third party.

Change in Control    Except to the extent set forth in the Notice of Restricted
Stock Unit Award, in the event of any Change in Control, vesting of these
Restricted Stock Units, and any Dividend Equivalents thereon, will automatically
accelerate in full as described in Article X of the Plan. However, vesting of
these Restricted Stock Units, and any Dividend Equivalents thereon, will not
automatically accelerate if and to the extent these Restricted Stock Units are,
in connection with the Change in Control, either to be assumed by the successor
corporation (or its parent) or to be replaced with a comparable award for shares
of the capital stock of the successor corporation (or its parent). The
determination of award comparability will be made by the Committee, and its
determination will be final, binding and conclusive.

 

2



--------------------------------------------------------------------------------

  

In addition, you will vest as to 50% of the unvested Restricted Stock Units, and
any Dividend Equivalents thereon, if the Company is subject to a Change in
Control before your Service terminates, and you are subject to a Qualifying
Termination (as defined below) within 12 months after the Change in Control.

 

Notwithstanding the foregoing, any action taken in connection with a Change in
Control must either (a) preserve the exemption of the Restricted Stock Units,
and any Dividend Equivalents thereon, from Section 409A of the Code or
(b) comply with Section 409A of the Code.

Qualifying Termination   

A Qualifying Termination means a Separation (as defined below) resulting from:
(a) involuntary discharge for any reason other than Cause (as defined below)
within 12 months after a Change in Control; or (b) your voluntary resignation
for Good Reason (as defined below), between the date that is four months
following a Change in Control and the date that is 12 months following a Change
in Control; provided, however, that the grounds for Good Reason may arise at any
time within the 12 months following the Change in Control.

 

Cause means your unauthorized use or disclosure of trade secrets that causes
material harm to the Company, your conviction of, or a plea of “guilty” or “no
contest” to, a felony or your gross misconduct.

 

Good Reason means: (i) a material diminution in your authority, duties or
responsibilities; (ii) a material reduction in your level of compensation
(including base salary and target bonus) other than pursuant to a Company-wide
reduction of compensation where the reduction affects the other executive
officers and your reduction is substantially equal, on a percentage basis, to
the reduction of the other executive officers; or (iii) a relocation of your
place of employment by more than 30 miles, provided and only if such change,
reduction or relocation is effected by the Company without your consent.

 

For vesting to accelerate as a result of a voluntary resignation for Good
Reason, all of the following requirements must be satisfied: (1) you must
provide notice to the Company of your intent to assert Good Reason within 120
days of the initial existence of one or more of the conditions set forth in (i)
through (iii) of the preceding paragraph; and (2) the Company will have 30 days
from the date of such notice to remedy the condition and, if it does so, you may
withdraw your resignation or may resign with no acceleration benefit. Should the
Company remedy the condition as set forth above and then one or more of the
conditions arises again within 12 months following the occurrence of a Change in
Control, you may assert Good Reason again subject to all of the conditions set
forth herein.

 

3



--------------------------------------------------------------------------------

   Separation means a “separation from service,” as defined in the regulations
under Section 409A of the Code. Forfeiture    If your Service terminates for any
reason, then your Restricted Stock Units, and any Dividend Equivalents thereon,
will be forfeited to the extent that they have not vested before the termination
date and do not vest as a result of the termination (including as a result of a
Qualifying Termination). This means that the Restricted Stock Units, and any
Dividend Equivalents thereon, will immediately revert to the Company. You
receive no payment for Restricted Stock Units, and any Dividend Equivalents
thereon, that are forfeited. The Company determines when your Service terminates
for this purpose. Leaves of Absence and Part-Time Work   

For purposes of this Award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing. But your Service terminates when the
approved leave ends, unless you immediately return to active work.

 

If you go on a leave of absence that lasts or is expected to last seven days or
longer, then vesting will be suspended during the leave to the extent provided
for in the Company’s leave policy. Upon your return to active work (as
determined by the Company), vesting will resume; however, unless otherwise
provided in the Company’s leave policy, you will not receive credit for any
vesting until you work an amount of time equal to the period of your leave.

 

If you and the Company agree to a reduction in your scheduled work hours, then
the Company reserves the right to modify the rate at which the Restricted Stock
Units, and any Dividend Equivalents thereon, vest, so that the rate of vesting
is commensurate with your reduced work schedule. Any such adjustment shall be
consistent with the Company’s policies for part-time or reduced work schedules
or shall be pursuant to the terms of an agreement between you and the Company
pertaining to your reduced work schedule.

 

The Company shall not be required to adjust any vesting schedule pursuant to
this provision.

Settlement / Stock Certificates    No shares of Common Stock shall be issued to
you prior to the date on which the Restricted Stock Units vest. After any
Restricted Stock Units vest pursuant to this Agreement, the Company shall
promptly cause to be issued in book-entry form, registered in your name or in
the name of your legal representatives or heirs, as the case may be, the number
of shares of Common Stock representing your vested Restricted Stock Units. No
fractional shares shall be issued.

 

4



--------------------------------------------------------------------------------

Section 409A    This provision applies only if the Company determines that you
are a “specified employee,” as defined in the regulations under Section 409A of
the Code, at the time of your “separation from service,” as defined in those
regulations. If this paragraph applies, then any Restricted Stock Units, and any
Dividend Equivalents thereon, that otherwise would have been settled or paid
during the first six months following your separation from service will instead
be settled or paid on the first business day following the six-month anniversary
of your separation from service, unless the settlement of those units is exempt
from Section 409A of the Code. Stockholder Rights    The Restricted Stock Units
do not entitle you to any of the rights of a stockholder of the Company. Your
rights, including rights to any Dividend Equivalents, shall remain forfeitable
at all times prior to the date on which you vest in your Award. Upon settlement
of the Restricted Stock Units into shares of Common Stock, you will obtain full
voting and other rights as a stockholder of the Company. Units Restricted    You
may not sell, transfer, pledge or otherwise dispose of any Restricted Stock
Units or rights under this Agreement other than by will or by the laws of
descent and distribution. Withholding Taxes    Regardless of any action the
Company and/or, if different, your employer (the “Employer”) take with respect
to any or all income tax (including U.S. federal, state and local tax and/or
non-U.S. tax), social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that the Company and/or the Employer: (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Units, including the award
of the Restricted Stock Units, the vesting of the Restricted Stock Units, the
issuance of shares of Common Stock in settlement of the Restricted Stock Units,
the subsequent sale of shares acquired at vesting and the receipt of any
Dividend Equivalents and dividends; and (b) do not commit to structure the terms
of this Award or any aspect of the Restricted Stock Units to reduce or eliminate
your liability for Tax-Related Items. Prior to the relevant taxable event, you
shall pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all withholding obligations for Tax-Related Items of the
Company and/or the Employer. With the Company’s consent, these arrangements may
include (c) withholding from any cash Dividend Equivalents or shares of Company
stock that otherwise would be issued to you when they vest, (d) surrendering
shares that you previously acquired or (e) deducting the withholding taxes from
any cash compensation payable to you. The fair market value of the shares you
surrender, determined as of the date taxes otherwise would have been withheld in
cash, will be applied as a credit against the withholding taxes.

 

5



--------------------------------------------------------------------------------

   The Company may refuse to deliver the shares of Common Stock to you if you
fail to comply with your obligations in connection with the Tax-Related Items as
described in this provision. Restrictions on Resale    You agree not to sell any
shares of Common Stock you receive under this Agreement at a time when
applicable laws, regulations, Company trading policies (including the Company’s
Insider Trading Policy, a copy of which can be found on the Company’s intranet)
or an agreement between the Company and its underwriters prohibit a sale. This
restriction will apply as long as your Service continues and for such period of
time after the termination of your Service as the Company may specify. No
Retention Rights    Except to the extent provided specifically in an agreement
between you and the Company, neither this Award nor this Agreement gives you the
right to be employed or retained by the Company or a subsidiary of the Company
in any capacity; the Company and its subsidiaries reserve the right to terminate
your Service at any time, with or without cause.    In accepting this Award, you
acknowledge that: (a) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this
Agreement; (b) the Award is voluntary and occasional and does not create any
contractual or other right to receive future awards of Restricted Stock Units,
and any Dividend Equivalents thereon, or benefits in lieu of Restricted Stock
Units, and any Dividend Equivalents thereon, even if Restricted Stock Units have
been granted repeatedly in the past; (c) all decisions with respect to future
awards, if any, will be at the sole discretion of the Company; (d) your
participation in the Plan is voluntary; (e) your participation in the Plan shall
not create a right to further employment with your Employer and shall not
interfere with the ability of your Employer to terminate your Service at any
time with or without cause; (f) the Award is an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or any subsidiary of the Company, and that is outside the scope of your
employment or service contract, if any; (g) the Award is not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculation of any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any subsidiary of the Company; (h) in the event that you are not an employee of
the Company, the Award and your participation in the Plan will not be
interpreted to form an employment or service contract or relationship with the
Company and, furthermore, the Award and your participation in the Plan will not
be interpreted to form an employment or service contract or relationship with
the Employer or any other subsidiary of the Company; (i) the future value of the
underlying shares of Common Stock is unknown and cannot be predicted with
certainty; (j) in consideration of the Award, no claim or entitlement to
compensation or damages shall arise from termination of the Award or from any
diminution in value of the Award or shares of Common Stock acquired upon vesting
of the Award resulting from termination of Service (for any reason whatsoever
and whether or not in breach of local labor laws) and you irrevocably release
the Company and any subsidiary of the Company from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing this Agreement, you
shall be deemed irrevocably to have waived your entitlement to pursue such
claim; (k) the Company is not providing any tax, legal or financial advice, nor
is the Company making any recommendations regarding your participation in the
Plan or your acquisition or sale of the underlying shares of Common Stock; and
(l) you are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.

 

6



--------------------------------------------------------------------------------

Adjustments    In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of Restricted Stock Units that will vest in
any future installments will be adjusted accordingly, as provided for in the
Plan. Insider Trading Restrictions / Market Abuse Laws    You acknowledge that,
depending on your country of residence, you may be subject to insider trading
restrictions and/or market abuse laws, which may affect your ability to acquire
or sell shares of Common Stock or rights to shares of Common Stock under the
Plan during such times as you are considered to have “inside information”
regarding the Company (as defined by the laws in your country). Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. You acknowledge that it is your responsibility to comply with any
applicable restrictions and that you are advised to speak to your personal legal
advisor on this matter. Severability    The provisions of this Agreement are
severable and if any one or more provisions are determined to be invalid or
otherwise enforceable, in whole or in part, the remaining provisions shall
continue in effect. Applicable Law    This Agreement will be interpreted and
enforced with respect to issues of contract law under the laws of the State of
Delaware (except their choice of law provisions).

 

7



--------------------------------------------------------------------------------

   For purposes of litigating any dispute that arises directly or indirectly
from the relationship of the parties evidenced by this grant or this Agreement,
the parties hereby submit to and consent to the exclusive jurisdiction of the
State of California and agree that such litigation shall be conducted only in
the courts of San Mateo County, California, U.S.A. or the federal courts for the
United States for the Northern District of California, and no other courts,
where this grant is made and/or to be performed. The Plan and Other Agreements
  

The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company’s intranet or by request to the Stock
Services Department.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Award. Any prior agreements, commitments or
negotiations concerning this Award are superseded. This Agreement may be amended
only by another written agreement between the parties.

BY SIGNING THE NOTICE OF RESTRICTED STOCK UNIT AWARD, YOU AGREE TO

ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

8



--------------------------------------------------------------------------------

Exhibit A

 

9